May 27, 2005


Ms. Jennifer Bruch Hogan
Hogan & Hogan, L.L.P.
700 Louisiana Street, Suite 4200
Houston, TX 77002-1635
Mr. Russell H. McMains
Law Offices of Russell H. McMains
P.O. Box 2846
Corpus Christi, TX 78403

RE:   Case Number:  03-0497
      Court of Appeals Number:  14-00-01177-CV
      Trial Court Number:  98-48856

Style:      DOLORES ROMERO, ET AL.
      v.
      KPH CONSOLIDATION, INC. D/B/A COLUMBIA KINGWOOD MEDICAL CENTER

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in  the  above-referenced  cause.   (Justice  Brister  and  Justice
Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles         |
|   |Bacarisse           |
|   |Mr. Ed Wells        |
|   |Mr. Charles W.      |
|   |Bailey              |
|   |Mr. Michael S. Hull |
|   |Mr. P. Michael Jung |
|   |Mr. Harvey G. Brown |
|   |Jr.                 |